Citation Nr: 9903115	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fracture of the 
left wrist and hand.

2.  Entitlement to service connection for fracture of the 
right wrist and hand.

3.  Entitlement to service connection for fracture of the 
right and left shoulders.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
traumatic arthritis of the back.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
disability of the veteran's left hand and wrist with his 
period of active service.

2.  There is no competent medical evidence linking any 
disability of the veteran's right hand and wrist with his 
period of active service.

3.  There is no competent medical evidence linking any 
disability of the veteran's right and left shoulders with his 
period of active service.

4.  By decision dated September 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
traumatic arthritis of the back.

5.  The evidence associated with the claims file subsequent 
to the September 1995 denial bears substantially and directly 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
fracture of the left wrist and hand is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
fracture of the right wrist and hand is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
fracture of the right and left shoulders is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The evidence received since the RO's September 1995 
rating decision is new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for traumatic arthritis of the back have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  However, the veteran must first show that his claim 
for service connection is well grounded.  For a claim to be 
well-grounded, there must be (1) competent medical evidence 
of a current disability; (2) lay or medical evidence, as 
appropriate, of incurrence or aggravation of a disease or 
injury in service; and (3) competent medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  Additionally, service connection may be 
presumed for certain diseases, such as arthritis, which 
manifest to a compensable degree within one year of service.  
38 C.F.R. §§ 3.307, 3.309 (1998).  To establish service 
connection, the veteran carries the burden of "submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski 
1 Vet App. 78, 81 (1990).

The veteran believes that his present wrist, hand, and 
shoulder disabilities are due to injuries he sustained while 
in service.  Service medical records show that, in December 
1968, the veteran sustained a fall causing his right hand to 
become swollen at the base of his right thumb.  He was given 
a sling to wear.  In April 1970, the veteran received 
suturing of a laceration to the left thumb with no artery or 
nerve involvement.  In October 1970, the veteran had an 
examination of his right wrist which he apparently injured 
while clamping wires together.  However, x-ray findings were 
negative.

The veteran underwent several VA examinations pertaining to 
disabilities other than those presently claimed.  During one 
such examination performed in July 1971, the veteran's upper 
extremities were noted as being unremarkable.  Likewise, a VA 
examination in November 1992 made no findings as to the upper 
extremities other than that the musculoskeletal examination 
revealed all the peripheral joints to be normal in size and 
shape with full range of motion and no crepitus or pain.  At 
a VA examination in November 1993, the veteran began to 
complain of pain in multiple joints.

In a July 1996 private medical report from Cindy A. Rogers, 
M.D., she states that the veteran presented with a history of 
falling approximately 16 feet while in service in 1968.  He 
reported that he sustained hand sprains which necessitated 
wearing a sling on his left hand.  He complained of pain in 
his neck and shoulders which traveled into his arms and hands 
since the time of the accident.

Upon examination, the doctor found full strength in the upper 
extremities and full range of motion in both shoulders.  The 
x-ray reports of the left and right shoulders revealed 
degenerative changes with no evidence of traumatic injury.  
The reports concerning the veteran's wrists showed a bone 
cyst within the scaphoid bone of the right wrist and evidence 
of old traumatic injury to the scaphoid bone with some 
degenerative changes of the left wrist.  An EMG and a nerve 
conduction study revealed mild median nerve entrapment at the 
wrist in the left upper extremity with no evidence of 
radiculopathy.

The veteran was assessed with evidence of previous traumatic 
injury to the left wrist, osteoarthritis of both shoulders, 
and evidence of mild median nerve compression at the left 
wrist.  The doctor opined that the evidence of post trauma to 
the left wrist could have been a result of the reported 
accident in 1968.  However, she found that the nerve 
compression of the left wrist and the bilateral shoulder 
osteoarthritis were not related to an incident of service.

In conclusion, the record here has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's current wrist, hand, and shoulder disabilities and 
his period of active service.  The service medical records 
showed no treatment or diagnosis of fractures or 
osteoarthritis of the shoulders.  As to the hands and wrists, 
the service records only note a swelling of the right hand 
and a superficial laceration of the left thumb.  No fractures 
or sprains were recorded.  Moreover, the only medical opinion 
of record finds that the veteran's osteoarthritis of the 
shoulders and nerve compression of the left wrist are not 
related to service.  In fact, the doctor opined that the 
veteran's occupation and other lifestyle factors caused these 
disabilities.  Furthermore, the medical evidence of record 
indicates that the veteran was not diagnosed with 
osteoarthritis of the shoulders until 1996.  Therefore, as it 
did not manifest within one year of service, it affords no 
basis for a grant of presumptive service connection.  See 
38 U.S.C.A. §§ 1112, 1131 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The physician did state that the old traumatic injury of the 
left wrist could be related to service.  However, in making 
that determination, she relied upon the veteran's history of 
spraining his left hand and wearing a sling.  On the 
contrary, service medical records reflect that the veteran 
wore a sling due to swelling of the right hand.  The service 
medical records do not reveal any injury to the left wrist.  
It is well-established that information merely recorded by a 
medical examiner, unenhanced by any additional medical 
opinion or diagnosis, is not competent medical evidence to 
establish service connection for a particular injury.  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  Additionally, 
the Board cannot rely solely on the veteran's own testimony 
because evidence of a medical nexus cannot be established by 
lay testimony. Brewer v. West, No. 95-1280 (U.S. Vet. App. 
May 29, 1998); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Inasmuch as the service medical records show no diagnosis or 
treatment for arthritis or fractures of the hands, wrists, 
and shoulders, and no competent medical evidence establishes 
a nexus between the veteran's current disabilities and any 
incident of active service, his claims must be denied as not 
well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and an explanation as to why his 
current attempt fails.


II. New and Material

The veteran's claim of entitlement to service connection for 
traumatic arthritis of the back has been previously 
considered and denied by the RO.  By decision dated in 
September 1995, the RO denied service connection for 
arthritis of the back, finding that arthritis was not 
incurred in or caused by active service.  The veteran was 
notified of this decision and provided with his appellate 
rights that same month, but he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's 
September 1995 determination, that determination is final.  
Id; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. § 7105(a) 
(West 1991), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet.App. 273, 285 
(1996).  If the Board's decision is favorable to the veteran, 
his claim must be reopened and decided on the merits.  See 
Glynn v. Brown, 6 Vet.App. 523, 528-29 (1994).
 
New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, No. 98-7107 (Fed. Cir. Sep. 16, 1998).

The evidence that was of record at the time of the RO's 
September 1995 denial were the veteran's service medical 
records.  The records disclose no treatment or diagnosis for 
arthritis of the back.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's September 1995 
denial consists of July 1996 private medical records of Cindy 
A. Rogers, M.D.  In a letter from the doctor, she states that 
the veteran presented with a history of falling approximately 
16 feet in 1968 while in service.  He reported that he landed 
on his back and legs.  He now complained of neck and low back 
pain and of being unable to perform daily activities.

Upon examination, the doctor found limited range of motion in 
the cervical spine with left and right cervical rotation, 
flexion, and extension.  The veteran had some thoracic 
kyphosis, with limited range of motion with lumbar extension 
and lateral lumbar flexion.  Heel and toe gait were normal.  
A lateral chest x-ray showed a wedge deformity at T12, L1, 
and L2.  The x-ray reports of the lumbar spine from May 1996 
revealed some rotation with some possible disc space 
narrowing at L5-S1, with severe degenerative changes 
throughout the lumbar spine with marked spurring.  Further x-
rays disclosed mild scoliosis of the lumbar spine.  Cervical 
neck x-rays from October 1995 revealed some degenerative 
changes, spurring, and narrowing of the neural foramen, with 
no evidence of trauma or fractures.

The physician's impressions were generalized osteoarthritis 
of the cervical, thoracic, and lumbar spine and wedging 
deformity at T12, L1, and L2.  The physician opined that the 
generalized degenerative changes of the cervical, thoracic, 
and lumbar spine were not a result of the in-service 
accident.  She believed that poor posture, obesity, and 
scoliosis of the lumbar spine would contribute to these 
degenerative changes.  On the contrary, she found that the 
wedge deformities could be consistent with trauma and were 
probably the result of the in-service accident.

In conclusion, the Board finds that the medical records of 
Dr. Rogers bear directly and substantially upon the specific 
matter under consideration, that is, whether the veteran's 
back disability may be related to his period of active 
service.  In addition, the evidence is neither cumulative nor 
redundant, and is so significant that it must be considered 
to fairly decide the merits of the claim.  This evidence 
provides the first diagnosis of record pertaining to 
arthritis of the back.  Moreover, the physician expressed her 
opinion as to the etiology of the veteran's back disability, 
finding that it may be partially related to service.  Based 
on the foregoing, the Board concludes that new and material 
evidence has been presented to reopen the previously 
disallowed claim, and to that extent, the benefit sought on 
appeal must be granted.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for fracture of the left wrist and hand is 
denied.

Evidence of a well-grounded claim not having been submitted, 
fracture of the right wrist and hand is denied.

Evidence of a well-grounded claim not having been submitted, 
fracture of the right and left shoulders is denied.

As new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for traumatic 
arthritis of the back, the claim is reopened.


REMAND

Given the Board's decision that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for traumatic arthritis of the back, 
additional action by the RO is required prior to further 
Board review of the veteran's claim.  While there is an 
opinion from a private physician to the effect that the 
veteran currently suffers from osteoarthritis and compression 
wedging of the spine that may be partially related to 
service, it is not clear whether she had the benefit of a 
review of all pertinent medical records contained in the 
veteran's claims file, including service medical records.  
Moreover, though the veteran has undergone VA examinations 
for other disabilities, he has not been afforded a VA 
examination relating to his spine.  The Board believes that 
it would be helpful to secure an opinion based on a review of 
all records as to the etiology of the veteran's back 
disability.

The Board further notes that the private physician referred 
to a review of certain VA medical records pertaining to the 
veteran's spine.  It does not appear that these VA records 
have been associated with the claims file.  The VA is deemed 
to have constructive knowledge of those records and, in this 
case, has actual knowledge of the existence of those records.  
As such, they are considered to be evidence that is of record 
at the time any decision is made, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992). See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the veteran's claims file any and 
all records pertaining to the treatment 
of the veteran from the appropriate VA 
Medical Centers.

2.  The veteran should be afforded an 
examination by a physician to ascertain 
the nature and severity of his back 
disability.  The examiner is requested to 
review all pertinent records in the 
veteran's claims file, including the 
opinion of Dr. Rogers.  Thereafter, the 
examiner is requested to offer an opinion 
as to whether any back disability the 
veteran currently suffers is related to 
his period of active service.  All 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond before the appeal is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 11 -


